Circuit Court for Howard County
Case No. 13-C-17-113797
Argued: June 7, 2019




                                                                                           IN THE COURT OF APPEALS

                                                                                                  OF MARYLAND


                                                                                                       No. 78


                                                                                                September Term, 2018


                                                                                               TIMOTHY HEIDENBERG


                                                                                                          v.


                                                                                                 CLAUDIA GRIER



                                                                                             Barbera, C.J.
                                                                                             Greene
                                                                                             McDonald
                                                                                             Watts
                                                                                             Hotten
                                                                                             Getty
                                                                                             Booth,

                                                                                                               JJ.


                                                                                       PER CURIAM ORDER


     Pursuant to Maryland Uniform Electronic Legal
    Materials Act
    (§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                       Filed: June 11, 2019
                                2019-06-11 12:20-04:00




    Suzanne C. Johnson, Clerk
TIMOTHY HEIDENBERG                                       *      IN THE

                                                         *      COURT OF APPEALS

           v.                                            *      OF MARYLAND

                                                         *      No. 78

CLAUDIA GRIER                                            *      September Term, 2018



                                PER CURIAM ORDER


       The petition for writ of certiorari in the above-entitled case having been granted and

argued, it is this 11th day of June, 2019,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and

it is hereby, dismissed with costs, the petition having been improvidently granted, and it is

further,



       ORDERED, that this case be, and it is hereby, remanded to the Circuit Court for

Howard County for further proceedings, if any.




                                                       /s/ Mary Ellen Barbera
                                                              Chief Judge